Citation Nr: 0729103	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for a chronic 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from July 1965 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In pertinent part of that decision, the 
RO readjudicated the issues of entitlement to service 
connection for hearing loss, tinnitus, coronary artery 
disease, and a chronic gastrointestinal disorder pursuant to 
Section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA).  VAOPGCPREC 03-2001 (Jan. 22, 2001) and continued to 
deny the claims.  Following receipt of notification of the 
July 2001 decision, the veteran perfected a timely appeal of 
the denial of those service connection issues to the Board.  


FINDINGS OF FACT

1.  In July 2001, the RO readjudicated claims for service 
connection for hearing loss, tinnitus, coronary artery 
disease, and a chronic gastrointestinal disorder pursuant to 
Section 7(b) of the VCAA and continued to deny the issues.  

2.  Following receipt of notification of the July 2001 
decision, the veteran perfected a timely appeal of the denial 
of his claims for service connection for hearing loss, 
tinnitus, coronary artery disease, and a chronic 
gastrointestinal disorder.  

3.  On July 9, 2007, while the veteran's claims were pending, 
the Board received a copy of a death certificate which 
indicated that the veteran had died in June 2006.  


CONCLUSION OF LAW

As a result of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of his claims for 
service connection for hearing loss, tinnitus, coronary 
artery disease, and a chronic gastrointestinal disorder.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a July 2001 rating action, the RO readjudicated claims for 
service connection for hearing loss, tinnitus, coronary 
artery disease, and a chronic gastrointestinal disorder 
pursuant to Section 7(b) of the VCAA and, in so doing, 
continued to deny these issues.  Following receipt of 
notification of the July 2001 decision, the veteran perfected 
a timely appeal of the denial of these claims.  While the 
veteran's claims were pending, and specifically on July 9, 
2007, the Board received a copy of a death certificate which 
indicated that the veteran had died in June 2006.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-1244 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-334 (1997); 
& Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In the 
present case, therefore, the veteran's appeal on the merits 
has become moot by virtue of his death and must be dismissed 
due to lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002) & 38 C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).  


ORDER

Service connection for hearing loss is dismissed.  

Service connection for tinnitus is dismissed.  

Service connection for coronary artery disease is dismissed.  

Service connection for a chronic gastrointestinal disorder is 
dismissed.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


